Citation Nr: 1722318	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Unites States Army from March 1971 to March 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2009 and a Statement of the Case (SOC) was issued in February 2010.  A timely VA Form 9 was submitted in March 2010.  

The Board notes that the Veteran requested a hearing before the Board and was scheduled for such, but thereafter withdrew his request.  See September 2011 Correspondence; see also 38 C.F.R. § 20.704 (e).

This issue was remanded by the Board in September 2016.  A supplemental SOC was issued in April 2017 and it has been returned to the Board for adjudication.  


FINDING OF FACT

The Veteran's right ear hearing loss did not manifest during service, or for many years thereafter, and is not shown to be a result of active military service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA's duty to notify was satisfied by a letter dated in February 2007. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA and private records, provided the Veteran with a VA examination, and obtained an addendum VA opinion.


II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 




B.  Factual Background

The Veteran seeks entitlement to service connection for right ear hearing loss on the basis that it is related to his period of service, to include noise exposure.  

The Veteran's service treatment records show that on entrance to service in February 1971, the Veteran's pure tone thresholds (in decibels) in the right ear were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
--
10

The Veteran denied hearing loss on his report of medical history dated in February 1971.  

On separation, in February 1973, the Veteran's pure tone thresholds (in decibels) in the right ear were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
20

The Veteran submitted a statement from a private physician regarding his hearing loss, dated in January 2007.  The Veteran's pure tone thresholds (in decibels) in the right ear were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
35

The note indicates that the Veteran had hearing loss, worse in the right.  Based on the Veteran's history, the private physician opined that the Veteran's hearing loss was probably related to acoustic trauma in service, especially since the right ear was exposed to the artillery sound more than the left.  

The Veteran was provided a VA examination in January 2009.  The claims file was reviewed and the examiner noted that upon entrance to active service, a hearing test in 1971 showed that the Veteran had normal hearing bilaterally.  The examiner also indicated that the Veteran's separation examination showed no change in hearing in either ear.  The examiner noted that the Veteran was in active duty from 1971 to 1973 and that he reported he had been exposed to the noise from incoming and outgoing mortars, M-16s, and grenades.  

The examiner noted that the Veteran had worked at a bakery for 17 years after service and had received an annual hearing test.  He denied other exposure to noise and to a family history of hearing loss.  The Veteran reported that his right ear hearing loss began around the year 2000.  On examination, the Veteran's pure tone thresholds (in decibels) in the right ear were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
35
45

Speech audiometry revealed speech recognition ability of 72 percent in the right ear.

The examiner diagnosed mild sensorineural hearing loss in the right ear.  The examiner opined that it is less likely as not that the hearing loss in the right ear is a result of any activity during military service.  The examiner opined that there was no change in hearing from his 1971 to 1973 hearing tests and that the Veteran stated that the onset of his hearing loss was around the year 2000.  

As noted, an addendum opinion was provided in October 2016 because the VA examiner had incorrectly stated that the Veteran's hearing exhibited no change between 1971 and 1973.  Instead, the Board notes that, at the 4000 Hz testing, the Veteran's pure tone threshold was 10 dB worse in 1973.  The October 2016 examiner noted that all records had been reviewed and reiterated the earlier opinion that it is less likely as not that the Veteran incurred right ear hearing loss from exposure to noise in military service.  By way of rationale, the examiner explained that the Veteran's hearing was normal at entrance to service and at separation from service.  The examiner also noted that the Veteran himself had stated that the onset of his right ear hearing loss occurred in 2000, which was 27 years after separation from military service.  Finally, the examiner noted that the Veteran had worked for 17 years in a bakery after separation from service, which had exposed him to hazardous noise.  The examiner stated that there is no scientific data that states a hearing loss occurs 27 years after exposure to noise.  

C.  Analysis

First, the Board finds that the Veteran has a current right ear hearing loss disability for VA compensation purposes as evidenced by the January 2009 VA examination.  Right ear pure tone thresholds were 25, 20, 35, 35, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The Veteran's speech recognition scores were 72 percent in the right ear. 

Additionally, the Veteran's DD-214 reveals that his military occupational specialty (MOS) was lineman.  The Veteran's personnel records also reveal that the Veteran served in Vietnam for nine months, during which time, he earned a Vietnam Service Medal with Bronze Star and a Vietnam Campaign Medal with 1960 device.  Given that noise exposure from serving as lineman in the Republic of Vietnam is consistent with the conditions of that MOS, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an in-service element, i.e., the Veteran's in-service exposure to noise, is established.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102.

Turning to the question of whether there is a nexus, or link, between the Veteran's current bilateral hearing loss and his in-service noise exposure, the Board finds that the most competent and probative evidence is against a finding of service connection for right ear hearing loss.

In this regard, the Board finds the January 2009 VA examination and October 2016 VA opinion to be highly persuasive to the issue at hand.  The examination and addendum opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and they are accompanied by a sufficient explanation.  The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, the opinion provided an adequate rationale in determining that the Veteran's right ear hearing loss was not likely caused by noise exposure he had in service.

By way of explanation, the Board is of the opinion that the proper reading of the opinions by the VA examiner in January 2009 and October 2016 is, at least implicitly, that the clinical evaluations of the ears and ear drums, as well as the audiometric tests, conducted at entrance and at time of the Veteran's separation examination did not reflect in any defect affecting the ears.  The examiner appears to be stating that, according to his knowledge, experience, and judgement and his review of the lay and medical evidence during and after service, a right ear loss disability had not been shown to manifest until years after the offending in-service noise exposure has ceased.  As such, a review of the record evidence shows, following the Veteran's exposure to loud noise in service, he was found to have no defect or abnormality of the ears, ear drums, hearing, or auditory acuity, on separation from service.  Hence, the VA examiner was justified in relying on the audiometric test results during and after service, and on the Veteran's statement during VA examination (as reflected in the 2009 and 2016 reports), because that evidence, when considered with the Veteran's other lay and medical evidence, indicated the Veteran's right ear hearing loss disability did not originate in service but, rather, was of post-service onset.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinions and supporting rationale.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that, that probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this regard, the Board notes that the private opinion provided in January 2007 relates the Veteran's current right ear hearing loss to in-service noise exposure.  However, the Board finds that the physician failed to reconcile the fact that the Veteran had audiometric test results which were within normal limits shortly after, and many years after his in-service noise exposure.  Additionally, as compared to the more extensive examination reports and opinions provided by the other examiners, the private opinion neither commented on the Veteran's 17 years of (civilian) occupational noise exposure, nor did it provide the same level of analytical discussion regarding the etiology of the Veteran's right ear hearing loss.  Finally, the private physician provided his opinion based on the Veteran's statements regarding his military history and does not reflect an opinion based on review and consideration of all procurable and assembled data as contained in the Veteran's claims file.  As such, the Board assigns little probative value to the January 2007 private opinion.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  Here, the January 2009 and October 2016 VA examination and opinion were provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report and addendum opinion are based on review of the Veteran's claims file, interview and initial examination of the Veteran, and include persuasive rationales.  

The Board acknowledges that the first opinion, provided in January 2009, indicated that the Veteran's hearing had not worsened between 1971 and 1973 and that the Board had found this to be an incorrect statement of fact.  In providing his addendum opinion, the VA audiologist who had provided the January 2009 examination and opinion clarified that the Veteran's audiometric tests revealed normal findings during his entrance and his separation examinations.  Thus, while there was a slight downward shift in the Veteran's pure tone thresholds between 1971 and 1973, the Veteran did not have hearing loss at separation, and indeed, his hearing was still deemed "normal" at separation.  

In regard to continuity of symptoms, the Board finds that the Veteran's right ear hearing loss is properly afforded such consideration, as it is an enumerated condition in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, however, the Veteran asserted that his hearing loss began in 2000.  So, while the Veteran is competent to report the onset of his symptoms, he does not allege that the hearing loss began in service.  The Veteran's service treatment records support the indication that the Veteran's hearing loss did not begin in service.  Thus, the Board finds that there is no evidence of continuity of symptomatology, and service connection cannot be awarded on this theory of entitlement.

Additionally, the Board acknowledges the Veteran's assertions that his right ear hearing loss is related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's right ear sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the VA examination and opinions, both of which have determined that the Veteran's right ear hearing loss is not related to his service.  The Board reiterates that the Veteran's service treatment records are negative for any right ear hearing loss symptoms during service, to include the hearing examination that was administered on separation.  Finally, there is no evidence that he sought treatment for hearing loss during service or at separation.  Instead, the Veteran has asserted that his hearing loss began in 2000.  

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, right ear sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that right ear hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for right ear hearing loss is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's right ear hearing loss on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


